Citation Nr: 0210576	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  01-02 483	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 through 
June 1995.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho, which determined that the veteran was not entitled to 
vocational rehabilitation training because he was suitably 
employed and thus did not have an employment handicap.  The 
appeal later was transferred to the Regional Office in Salt 
Lake City, Utah (RO).  The veteran testified at a personal 
hearing at the Boise Regional Office in October 2000.  A copy 
of the hearing transcript is associated with the record. 

In a July 2001 decision, the Board remanded the case to the 
RO for further development to include consideration of the 
impact of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  Development having been 
completed, the case now is before the Board for additional 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  In a June 1995 decision, the Boise, Idaho Regional Office 
denied the appellant's claim for entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code; the appellant was informed of 
this decision the same month but did not respond within one 
year of such notification.

3.  Evidence added to the record since the June 1995 decision 
is new evidence that bears directly and substantially upon 
the specific matter under consideration which by itself of in 
connection with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the appellant's claim.   

4.  The veteran served on active duty from August 1974 
through June 1995.

5.  The veteran has established service connection for 
chronic muscular strain of the lumbar spine, chronic muscular 
strain of the cervical spine, tinnitus, and right ankle 
strain, each of which are rated as 10 percent disabling for a 
combined disability rating of 30 percent.

6.  As the veteran has overcome the effects of any impairment 
of employability through employment in an occupation 
consistent with his pattern of abilities, aptitudes and 
interests, he does not have an employment handicap.


CONCLUSIONS OF LAW

1.  The June 1995 decision of the Boise, Idaho Regional 
Office, denying entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received since the 
June 1995 decision sufficient to reopen the appellant's claim 
for entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).   

3.  The criteria for entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, have not been met.  
38 U.S.C.A. §§ 3100, 3101, 3102, 5107 (West 1991 & Supp. 
2001); 
38 C.F.R. §§ 21.40, 21.51, 21.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to vocational rehabilitation, 
specifically educational training, under the provisions of 
Chapter 31, Title 38, United States Code 
(Chapter 31).

I.  Factual Background

While still on active duty, the veteran submitted a claim for 
entitlement to vocational rehabilitation services.  In a June 
1995 decision, the Boise Regional Office denied his claim to 
Chapter 31 benefits because the veteran did not have a 
service-connected disability that was rated 20 percent 
disabling or more.  

In a July 1999 rating decision, the Boise Regional Office 
granted service connection for cervical and lumbar spine 
disabilities, assigning each a 10 percent rating, which when 
added to the 10 percent ratings for tinnitus and a right 
ankle disability gave the veteran a combined disability 
rating of 30 percent, effective July 1, 1995.

In August 1999, the veteran submitted a Disabled Veterans 
Application for Vocational Rehabilitation, VA Form 28-1900, 
for Chapter 31 benefits because his combined service-
connected disability rating had been determined to be 30 
percent.  

A September 1999 Chapter 31 evaluation report revealed that 
the veteran reported that he was employed in the banking 
industry as a loan analyst but felt, for reasons of job 
security, that a Masters in Business Administration (MBA) 
would enable him to maintain employment.  The veteran was 
unable to identify any disincentives to employment and/or 
vocational rehabilitation.  He served on active duty from 
August 1974 through June 1995.  While in the military the 
veteran attended the University of Idaho and received a 
Bachelor of Science in Business in 1987.  His military 
training included naval intelligence and legal services.  
After he retired from the Navy in 1995, he was employed at 
Zylog until 1997 when he was let go due to a cut back in 
personnel.  In 1997, he began his current position as a bank 
loan analyst at $11.00 per hour.  The veteran stated that he 
enjoys his job and prefers the banking industry, but due to 
downsizing in the banking industry, he feels that with an MBA 
he would have more job security.  
 
In December 1999, a VA vocational rehabilitation counselor 
met with the veteran to discuss his claim.  The counselor 
found that the veteran was impaired in terms of bending, 
lifting, carrying, stooping and other physical activities, 
work situations and conditions, because of his service-
connected back disabilities.  His tinnitus/hearing loss did 
not appear vocationally significant.  Similarly, the 
veteran's right ankle disability did not impose significant 
vocational impairments, although it did restrict recreational 
pursuits such as softball.  The veteran's nonservice-
connected problems -- deviated septum, hepatitis A, asbestos 
exposure, conjunctivitis, allergies, asthma, and dental 
problems due to trauma -- did not appear vocationally 
significant.  As the veteran had a Bachelor of Science in 
Business Management, the counselor did not find him impaired 
due to education or training.  There was no specific evidence 
that the veteran had incurred employer bias or had other 
significant obstacles to employment.  Turning to the 
veteran's current employment status as a loan service 
assistant, the counselor noted that the position required a 
reasonably developed set of skills; was a permanent, full-
time position; the job functions did not aggravate his 
service-connected disabilities; and it paid an average level 
of salary.  The counselor also found that the loan service 
assistant position was generally congruent with the veteran's 
interests and aptitudes but was recognizably below his 
eventual level of ability.  However, it did provide entry-
level employment.  The counselor concluded that the veteran 
had a clear career goal and a logical plan of how to reach 
it.  Consequently, the counselor advised the veteran that she 
saw him as having overcome his impairments through suitable 
employment.  As such, the veteran did not have an employment 
handicap and he was not entitled to Chapter 31 benefits.  The 
RO notified him of that determination the same month.
At an October 2000 hearing at the Boise Regional Office, the 
veteran testified that in the past year he had had to take 
seven days of leave due to back pain and that he left his 
higher paying job in the semi-conductor industry because of 
the stress to his back due to repetitive motion, bending, 
stretching, lifting and dipping.  The veteran indicated that 
he cannot advance further where he currently works as a bank 
loan analyst without additional education.  He receives 
$13.00 per hour.  The veteran testified that his dream is to 
be a national service officer for the Disabled American 
Veterans (DAV) and that one of the requirements was that he 
be eligible for "voc rehab" and, since his claim was denied, 
he could not apply for the last training program at the DAV 
academy.  He added that a master's degree would provide 
access to managerial type positions, which were less hands-on 
physically than his current position, for example, a national 
service officer mainly did counseling and things of that 
nature.

II.  Analysis

A.  Preliminary Matters

As noted earlier, during the pendency of the appeal, the 
President signed into law the VCAA.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
VCAA became effective on November 9, 2000.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, requires VA to notify the claimant and 
the claimant's representative, if any, of information 
required to substantiate a claim, and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620, 45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Moreover, 
the provisions of the VCAA do not require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108 
(West 1991). 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether to 
reopen his claim for entitlement to vocational rehabilitation 
training under the provisions of Chapter 31 and to decide it 
on the merits as the RO has complied with the notice and duty 
to assist provisions of the VCAA.  See generally Quartuccio 
v. Principi, No. 01-997, 2002 U.S. App. Vet. Claims LEXIS 443 
(June 19, 2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the claimant's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).  
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's Chapter 31 claim 
have been properly developed as service and VA medical 
records, VA administrative and rating decisions, Chapter 31 
evaluation and counseling reports, a transcript of an October 
2000 RO hearing, and VA examination reports have been 
associated with the claims file.  

With regard to the RO's compliance with the July 2001 Board 
remand instructions, the Board notes that the RO was 
instructed to: (1) include verification of the veteran's 
periods of service and associate that information with the 
record; 
(2) include documentation of the veteran's power of attorney 
in the record; 
(3) contact the veteran's representative and provide an 
opportunity to submit a statement in support of the veteran's 
claim; (4) ensure that the notice and development provisions 
of the VCAA had been met; and (5) readjudicate the veteran's 
claim and issue a supplemental statement of the case if it 
remained denied.  The record contains: (1) copies of the 
veteran's DD Forms 214 and a VA Memorandum dated September 
20, 1995, verifying that the veteran served on regular active 
duty from August 14, 1974 through June 30, 1995 and received 
an honorable discharge; (2) a copy of a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, dated May 19, 1995; (3) a statement in 
support of the claim from the veteran's representative dated 
September 18, 2001; (4) a copy of a letter dated September 
14, 2001, in which the RO advised the veteran of the 
provisions of the VCAA, VA's duty to assist, the information 
needed to establish entitlement for vocational rehabilitation 
benefits and what information the veteran needed to provide; 
and (5) a copy of a supplemental statement of the case (SSOC) 
issued in December 2001, readjudicating and confirming the 
denial of the veteran's claim.
 
In the September 2001 VCAA letter, the RO also asked the 
veteran to complete and to sign authorizations for release of 
any information that the veteran identified in support of his 
claim.  The veteran did not reply to the RO's September 2001 
letter.  The duty to assist is not a one-way street, and the 
veteran has not fulfilled his duty to cooperate in this 
matter.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's July 2001 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the VA 
examination reports, recent VA treatment reports, hearing 
transcript, and recent Chapter 31 evaluation and counseling 
reports, which evaluate the status of the veteran's health 
and disabilities with regard to their impact on his 
vocational abilities and goals, are adequate for determining 
whether the veteran has established eligibility for Chapter 
31 benefits, particularly in light of the veteran's failure 
to respond to the RO's September 2001 letter.  
The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by a December 1999 administrative decision, a 
September 2000 statement of the case, the subsequent SSOCs, 
and the November 2000 hearing officer's decision, as the RO 
advised the veteran that new and material evidence was needed 
to reopen his claim and what must be demonstrated to 
establish eligibility for Chapter 31 benefits.  In 
particular, the Board observes that the RO, in a December 
1999 letter, notified the veteran that his claim was denied 
as it was determined that he had overcome his impairment of 
employability and the November 2000 SSOC advised that veteran 
that new and material evidence was needed to reopen a claim.  
The veteran in effect disagrees with the laws governing 
payment of VA vocational rehabilitation benefits.

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for an equitable disposition.  
As such, there has been no prejudice to the veteran in this 
case that would warrant further notice or development, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

B. New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to Chapter 31 benefits.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

The Board notes that the Boise, Idaho Regional Office first 
denied a claim for entitlement to Chapter 31 benefits, in a 
June 1995 decision, because the appellant did not have a 
service-connected disability that was rated 20 percent 
disabling or more as he was still on active duty.  By a 
letter dated June 2, 1995, the appellant was notified of the 
Boise, Idaho Regional Office's action and was advised of his 
appellate rights, but no appeal was initiated within one year 
of the notification.  

In a July 1999 rating decision, the Boise Regional Office 
granted service connection for cervical and lumbar spine 
disabilities, assigning each a 10 percent rating, which when 
added to the 10 percent ratings for tinnitus and a right 
ankle disability gave the veteran a combined disability 
rating of 30 percent, effective July 1, 1995.

In August 1999, the veteran sought to reopen his claim and 
submitted a Disabled Veterans Application for Vocational 
Rehabilitation, VA Form 28-1900, for Chapter 31 benefits 
because his combined service-connected disability rating had 
been determined to be 30 percent.  In a December 1999 
decision, the subject of this appeal, the Boise, Idaho 
Regional Office determined that the veteran did not have an 
employment handicap and he was not entitled to Chapter 31 
benefits.  He was notified of that determination and the 
veteran was advised of his appellate rights the same month.  
He perfected an appeal within one year of notification.

Since the veteran did not perfect an appeal of the June 1995 
decision of the Boise Regional Office, it became final and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 
(2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

At the time of the June 1995 decision, the appellant was 
still on active duty and as such was not service-connected 
for any disability and therefore was not eligible for Chapter 
31 benefits.

The evidence added after the June 1995 decision, shows that, 
in July 1999, the veteran was granted service connection for 
three separate disabilities with a combined disability rating 
of 30 percent.  The Board concludes that this evidence alone 
constitutes new and material evidence and is so significant 
that it must be considered in order to decide fairly the 
merits of the veteran's claim for Chapter 31 benefits.  
Accordingly, his claim of entitlement to vocational 
rehabilitation training under Chapter 31 is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

C.  Chapter 31 Claim

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 1991); 
38 C.F.R. § 21.1 (2001).

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to 
be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. 
§ 3102(1)(A), (B) (West Supp. 2001); 38 C.F.R. § 21.40(b) 
(2001).

Alternatively, a person is entitled to a rehabilitation 
program under Chapter 31 if such a person is a veteran who 
has a service-connected disability rated at 10 percent or 
more that was incurred or aggravated in service on or after 
September 16, 1940, and is determined by the Secretary to be 
in need of rehabilitation because of a serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A), (B) (West Supp. 2001); 
38 C.F.R. § 21.52 (2001).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of Chapter 31, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1) (West Supp. 2001); 38 C.F.R. 
§ 21.51(b) (2001).  Impairment is defined as restrictions on 
employability caused by the veteran's service-connected and 
nonservice-connected disabilities, negative attitudes toward 
the disabled, deficiencies in education and training, and 
other pertinent factors.  38 C.F.R. § 21.51(c)(1).

An employment handicap does not exist when any one of the 
following conditions is present:

(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control;

(ii) the veteran's employability is 
impaired, but his or her service-
connected disability does not materially 
contribute to the impairment of 
employability; or

(iii) the veteran has overcome the 
effects of the impairment of 
employability through employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes and 
interests, and is successfully 
maintaining such employment.

38 C.F.R. § 21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

The veteran's abilities to obtain or retain employment are 
not impaired if he has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2), (3).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
Supp. 2001); 38 C.F.R. § 21.52(a).  A veteran who has been 
found to have an employment handicap shall be held to have a 
serious employment handicap if he has: (1) A neuropsychiatric 
service-connected disability rated at thirty percent or more 
disabling; or (2) any other service-connected disability 
rated at fifty percent or more disabling.  38 C.F.R. § 
21.52(c).

In this case, the Board finds that none of the veteran's 
individual service-connected disabilities is rated at 20 
percent or more so he is not eligible for Chapter 31 benefits 
under the provisions of 38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. 
§ 21.40(b).  Even if the Board were to assume that one or 
more of the veteran's disabilities met the 20 percent 
threshold requirement, an employment handicap does not exist 
because the veteran has overcome the effects of any 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  Where the evidence shows no impairment of 
employability or that the veteran has overcome the effects of 
any impairment of employability, the regulations specifically 
provide that an employment handicap does not exist.  38 
C.F.R. 
§ 21.51(f)(2).

September 1999 and December 1999 Chapter 31 evaluation and 
counseling reports note that the veteran had good social 
skills and no communication deficits.  The VA counselor found 
that the veteran was impaired in terms of bending, lifting, 
carrying, stooping and other physical activities, work 
situations and conditions due to service-connected back 
disabilities.  The VA counselor added that the veteran's 
other service-connected disabilities -- tinnitus/hearing and 
a right ankle strain -- did not impose significant vocational 
impairments.  Similarly, the veteran's nonservice-connected 
problems -- deviated septum, hepatitis A, asbestos exposure, 
conjunctivitis, allergies, asthma, and dental problems due to 
trauma -- did not appear vocationally significant.  As the 
veteran had a Bachelor of Science in Business Management, the 
counselor did not find him impaired due to education or 
training.  There was no specific evidence that the veteran 
had incurred employer bias or had other significant obstacles 
to employment.  The counselor also noted that the veteran's 
current position as a bank loan service assistant required a 
reasonably developed set of skills; was a permanent, full-
time position; the job functions did not aggravate his 
service-connected disabilities; and it paid an average level 
of salary.  The counselor also found that the loan service 
assistant position was generally congruent with the veteran's 
interests and aptitudes but was recognizably below his 
eventual level of ability.  However, it did provide entry-
level employment.  Consequently, the counselor advised the 
veteran that she saw him as having overcome his impairments 
through suitable employment.  Thus, the counselor concluded, 
and the Board agrees, the veteran does not have an employment 
handicap and is not entitled to Chapter 31 services.  

Further, the Board finds that, although all of the veteran's 
individual service-connected disabilities each are rated at 
10 percent, he is not eligible for Chapter 31 benefits under 
the provisions of 38 U.S.C.A. § 3102(1)(A), (B); 38 C.F.R. 
§ 21.52.  Under these provisions, the veteran must have a 
''serious employment handicap."  But a separate determination 
addressing whether a "serious employment 

handicap" exists is not made when an employment handicap has 
not been found.  
38 U.S.C.A. § 3106(a) (West Supp. 2001); 38 C.F.R. § 
21.52(a), (b).  A veteran cannot have a serious employment 
handicap in the absence of an employment handicap.  Id.

The Board acknowledges the veteran's desires to pursue a 
master's degree to obtain a managerial position and, 
alternatively, to be eligible for DAV's national service 
officer training.  Nonetheless, the veteran does not meet the 
eligibility requirements and there is no evidence 
contradicting the VA counselor's opinion that his service-
connected disabilities do not materially contribute to any 
impairment in employability.  The veteran has independence in 
daily living, and is, by his own testimony and by the opinion 
of the counselor, capable of obtaining and maintaining 
suitable employment.  Chapter 31 benefits are not intended to 
guarantee that a veteran will get the position he desires.  
38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

In light of the foregoing, the Board concludes that the 
veteran's service-connected disabilities are not of 
sufficient magnitude to establish eligibility for Chapter 31 
benefits and do not prevent him from obtaining or retaining 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.51(f)(2) (2001).  An employment handicap has not been 
shown as contemplated under 38 U.S.C.A. § 3102.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

New and material evidence having been received, the 
appellant's claim for entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code is reopened.

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

